Citation Nr: 1535833	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for stroke, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for coronary artery disease status post coronary artery bypass, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served honorably on active duty with the U.S. Navy from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claims on appeal.  A notice of disagreement was received in April 2009.  The RO readjudicated the claims, confirming and continuing the previous denials, in a September 2009 rating decision and denied the claim for type II diabetes mellitus again in a January 2010 rating decision.  The RO issued a statement of the case regarding diabetes mellitus in December 2010, and the Veteran perfected a timely appeal.

The issues of entitlement to service connection for stroke and coronary artery disease, each claimed as secondary to diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran had active service in the Republic of Vietnam during the Vietnam era, that either ship on which he served ever docked in Vietnam, or that he was ever on the landmass or inland waters of Vietnam.

2.  There is no competent and credible evidence establishing that the Veteran was actually exposed to Agent Orange during his service. 

3.  Diabetes mellitus was not shown in service or for many years thereafter, and competent and probative evidence of record fails to establish that diabetes mellitus is related to active service. 

CONCLUSION OF LAW

The criteria for establishing service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in pre-decisional June 2007, August 2007, and February 2009 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The April 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the June 2007, August 2007, and February 2009 letters.  Hence, the VCAA letters, which meet the content of notice requirements described in Dingess/Hartman and Pelegrini, also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, post service private and VA treatment records, and lay statements.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Board acknowledges that the Veteran was not provided with a VA examination to evaluate his claimed diabetes mellitus disability.  However, VA need not conduct an examination with respect to that claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, as explained below, service treatment and personnel records and records from the National Personnel Records Center (NPRC) do not reflect service in the Republic of Vietnam; his service treatment records do not show symptoms, diagnosis, or treatment for diabetes mellitus; and post-service treatment records reflect that diabetes mellitus was diagnosed in 2000, more than 30 years after separation from service.  Therefore, a VA examination is not warranted.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.




II.  Criteria & Analysis

The Veteran contends that his diabetes mellitus disability is due to exposure to herbicides while cleaning airplanes that landed on the flight deck of aircraft carriers USS Hancock and USS Bon Homme Richard.  See Apr. 2009 notice of disagreement (NOD).  He states that he was "constantly exposed to the residual of the Agent Orange on the aircraft," that his VA doctors had "advised [he] was exposed to Agent Orange performing the duties aboard these aircraft carriers," and that he "tested positive for the Agent Orange exposure in May 2009 at Mountain Home" VA Medical Center (VAMC).  Id.  He also believes that he was "probably exposed to Agent Orange through the air" and water while serving three tours of duty on the flight deck of two different aircraft carriers in the combat zone of Vietnam.  See Jan. 2011 substantive appeal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

Pertinent to the claimed exposure to herbicides, a veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases, including type II diabetes mellitus, associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  

The Federal Circuit has held that even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning to the evidence, service treatment records were silent for complaints, diagnosis, or treatment for diabetes.  On separation examination in October 1969 aboard the USS Bon Homme Richard (CVA-31), the endocrine system was normal and urinalysis was negative.  

Awards included the Vietnam Service Medal and Vietnam Campaign Medal, neither of which confirms foreign service in Vietnam.  His service personnel records document service aboard the USS Hancock and USS Bon Homme Richard.  His records further reflect that he was transferred in May 1966 to CO, ATKRON (Attack Squadron) 122 at NAS (Naval Air Station) Lemoore, California FFT (for further transfer) to ATKRON 115.  His ship or activity was listed as ATKRON 115 from September 1966 to September 1967 and his records appear to place him aboard the USS Hancock during this period.  In August 1967, he was transferred to "125 3 WKS TEMDUINS" for further transfer to ATKRON 94, to which he was assigned from September 1967 until November 1969.

A post-service private treatment record dated in October 2003 reflects a diagnosis of type II diabetes and a past medical history of diabetes.  The Veteran has consistently reported that he was diagnosed with diabetes mellitus in 2000 at a facility that had subsequently closed.  Post-service VA treatment records reflect treatment for diabetes mellitus.

In June 2007, the RO requested from the National Personnel Records Center (NPRC) dates of any service the Veteran had in Vietnam.  Later the same month, NPRC responded that the record provided no conclusive proof of in-country service in the Republic of Vietnam.  The NPRC noted that the Veteran was attached to "Attack Squadron 122 that could have been assigned to a ship or to shore.  For DOD (Department of Defense) purposes, the unit was credited with Vietnam service from June 3 to July 8, 1966.  However, the Veteran's service record provides no conclusive proof of his physically being in-country."  The response also noted the Veteran's service with Attack Squadron 94.

Following another RO inquiry, the U.S. Armed Services Center for Unit Records Research (CURR) (now the Joint Services Records Research Center (JSRRC)) explained that records produced by commissioned U.S. Navy ships do not normally annotate individuals arriving or going ashore on a routine basis, adding that information regarding the Veteran's duties and assignments that may have required him to go ashore in Vietnam may be in his official military personnel file.  

Having carefully considered the evidence of record, the Board finds that service connection is not warranted for type II diabetes mellitus.

Considering service connection for diabetes mellitus under the provisions pertaining to chronic diseases outlined at 38 C.F.R. § 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), the Board finds that the claim must be denied because diabetes mellitus was first manifested and diagnosed more than 30 years after separation from service, and the medical evidence of record does not establish any continuity of diabetes mellitus symptomatology from separation from service until the 2000 diagnosis.  The Veteran himself does not contend that his diabetes mellitus manifested to a compensable degree within one year of separation from service.

Regarding service connection for diabetes mellitus based on the claimed exposure to herbicides, the Board finds that the evidence does not support a finding of exposure to herbicides.  First, the Veteran does not contend, and the evidence does not reflect, that he was ever present on the landmass of Vietnam.  

Second, based on official Navy records, VA has compiled a list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  See VA Adjudication Procedures Manual M21-1, IV.ii.2.C.3.m.  The list includes ships operating primarily or exclusively on Vietnam's inland waterways; ships operating temporarily on Vietnam's inland waterways, including at the mouth of rivers or river deltas, or docking to the shore; and ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  

The Manual further details that service aboard a "ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the [Vietnam] coast does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran reports going ashore during anchorage."  Id. at Notes.  Here, the Board has reviewed the list referenced above, which was last updated on July 24, 2015, and finds that neither of the vessels on which the Veteran served falls within the scope of the manual's provisions during the time period of his military service.  Similarly, the evidence does not reflect, and the Veteran does not contend, that he ever went to shore during anchorage on the either the USS Hanson or USS Bon Homme Richard.   

Rather, he contends that he was exposed to Agent Orange during his duties performed on the flight deck of aircraft carriers cleaning aircraft that had flown in Vietnam or from contaminated air or water.  A May 2009 Memorandum for Record from the JSRRC indicated that in the course of its research efforts, the JSRRC has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  The memorandum stated that the JSRRC was unable to confirm that any Navy or Coast Guard ship transported tactical herbicides (such as Agent Orange) to the Republic of Vietnam, nor could it confirm that any ship operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.  The memorandum further noted that the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The memorandum concluded that JSRRC was unable to provide evidence of exposure to Agent Orange or other tactical herbicides while serving on Navy or Coast Guard ships during the Vietnam era.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l.  Therefore, the Board cannot concede that the Veteran was, in fact, exposed to herbicides during his Navy service as a result of contact with aircraft, air, or water.  

Finally, contrary to the Veteran's assertions, his treatment records from Mountain Home VAMC do not reflect that any doctor advised him that he was exposed to Agent Orange, nor do the records evidence that he "tested positive" for Agent Orange exposure.  Instead, the records document that he was treated for diabetes mellitus, afforded an Agent Orange registry examination based on his own report of exposure, and that he was provided with information as to how to file a claim for VA compensation benefits.  In summary, the evidence does not establish that the Veteran was exposed to herbicides during his Navy service.

The Board has also considered the claim on a direct basis, but finds that service connection for diabetes mellitus is not warranted.  The Veteran's service treatment records do not reflect complaints, signs or symptoms, or diagnosis of diabetes mellitus and the Veteran does not contend that this disability began during service or within one year of separation from service.  He instead reports that his diabetes mellitus was diagnosed in 2000.

In conclusion, as the Veteran does not contend that his diabetes mellitus began in service or within one year of separation from service, and the medical evidence of record similarly does not support such a contention, and competent service treatment and personnel records received from NPRC do not support the assertion that the Veteran was present on the landmass or inland waterways of Vietnam, service connection for diabetes mellitus is not warranted on any basis.  The Board also points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for diabetes mellitus.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER


Entitlement to service connection for diabetes mellitus is denied.


REMAND

In April 27, 2009 correspondence, the Veteran expressed disagreement with each issue decided in the April 2009 RO decision.  Although a September 2009 rating decision confirmed and continued the previous denial of service connection for stroke and coronary artery disease, a statement of the case has not been issued.  This matter must be returned to the AOJ for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) for the issues of entitlement to service connection for stroke and coronary artery disease, each claimed as secondary to diabetes mellitus.  Inform the Veteran and his representative that he must perfect the appeal if he wishes a review by the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


